— Appeal by defendant from a judgment of the Supreme Court, Kings County (Golden, J.), rendered December 22, 1980, convicting him of manslaughter in the first degree, assault in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. If Judgment affirmed. 11 We disapprove that portion of the trial court’s charge which reads: “If the jury should say that every witness whose manners or morals they may not approve of must necessarily be perjuring herself or himself on the stand[,] then a great many of the crimes that come before juries would go unpunished” (cf. People v Andino, 98 AD2d 750; People v Hurel, 60 AD2d 537). While a charge referring to witnesses with different manners or morals, as a whole, is appropriate, the last part of the quoted sentence was improper. However, defendant did not object to any portion of the charge or request any curative instruction at a point where an opportunity to do so was present (cf. People v Gonzales, 56 NY2d 1001,1002). The question of law was therefore not preserved for appellate review (CPL 470.05, subd 2). Under the circumstances of this case, it should not serve as the basis of reversal (People v Jones, 81 AD2d 22; cf. People v Daniels, 88 AD2d 392, 403). I We have examined defendant’s other contentions and find them to be without merit. Titone, J. P., Mangano, Gibbons and O’Connor, JJ., concur.